DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 5, 2018. It is noted, however, that applicant has not filed a certified copy of the 201810570274.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging lens assembly comprising: a first lens, a second lens, a third lens, a fourth lens and a fifth lens, which are sequentially arranged from an object side of the optical imaging lens assembly to an image side of the optical imaging lens 
	With regard to dependent claims 2-11, claims 2-11 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 13-16, claims 13-16 are allowable as they depend, directly or indirectly, from independent claim 12 and therefore inherit all of the limitations of the claim from which they depend. 
With regard to dependent claims 18-20, claims 18-20 are allowable as they depend, directly or indirectly, from independent claim 17 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al (U.S. Patent Number 7,864,454), Ozaki (U.S. Patent Number 8,520,124), Kubota (U.S. Patent Publication 2011/0249347), Chen et al (U.S. Patent Publication 2012/0127359), Tsai et al (U.S. Patent Publication 2012/0300316) and Nishihata et al (U.S. Patent Publication 2015/0062726) all teach optical imaging lens assemblies comprising five lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
24 March 2022